Title: From George Washington to Henry Laurens, 29 June 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        Feilds near Monmouth Court House [N.J.]29th June 1778
                    
                    I have the honor to inform you that about seven OClock yesterday Morning both Armies advanced on each other. About 12 they met on the Grounds near Monmouth Court House, when an action commenced. We forced the Enemy from the Feild and encamped on the Ground. They took a strong post in our front, secured on both flanks by Morasses and thick Woods, where they remained till about 12 at Night, and then retreated. I cannot at this time go into a detail of Matters: When opportunity will permit, I shall take the liberty of transmitting  Congress a more particular account of the proceedings of the day. I have the honor to be with great Respect Sir Your most obt Servt
                    
                        G. Washington
                    
                